NO. 07-10-0257-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                                 JULY 19, 2010

                        ______________________________


                        OLIVIA REYES TIENDA, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2009-422,182; HONORABLE BRADLEY UNDERWOOD, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Following a plea of not guilty, Appellant, Olivia Reyes Tienda, was convicted of credit card or debit card abuse.  Punishment was assessed at twenty-four months in a state jail facility.  We dismiss this purported appeal for want of jurisdiction.

	A timely and proper notice of appeal invokes this Courts jurisdiction.  State v. Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000).  When no motion for new trial is filed, a notice of appeal must be filed within thirty days after the date sentence is imposed.  Tex. R. App. P. 26.2(a)(1).  The deadline may be extended if, within fifteen days, the party files the notice with the trial court clerk and a motion for extension of time in this Court.  Tex. R. App. P. 26.3.  This Court has no authority to invoke Rule 2 to enlarge the time in which to file a notice of appeal.  See Tex. R. App. P. 2.  See also Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).
The limited documents filed to date reflect that Appellant's sentence was imposed on April 1, 2010.  No motion for new trial was filed making the deadline in which to file the notice of appeal May 1, 2010.  Because that date fell on a Saturday, the deadline was extended to May 3, 2010.  See Tex. R. App. P. 4.1(a).  Adding the fifteen day extension provided by Rule 26.3, the deadline was further extended to May 18, 2010.  Appellant, however, did not file her notice of appeal until June 25, 2010.  Appellants failure to timely file her notice of appeal prevents this Court from having jurisdiction to entertain her appeal.
Consequently, the appeal is dismissed for want of jurisdiction.
							Patrick A. Pirtle
							      Justice

Do not publish.